Exhibit 10.16

Amendment To Amended and Restated Employment Agreement

This Amendment (this  “Amendment”) to the Amended and Restated Employment
Agreement dated September 12, 2016 (the “Agreement”), by and between Sientra,
Inc. and Charles Huiner (the “Executive”) is executed as of February 7, 2017. 

 

WHEREAS, the Executive and the Company wish to modify various provisions of the
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, the Executive and the Company agree to the
following:

 

1.



Effective January 1, 2017,  the reference to base salary in Section 2.1 of the
Agreement is hereby amended to $350,000.

 

2.



Effective January 1, 2017, Section 2.2 of the Agreement is hereby amended,
restated and replaced in its entirety to read as follows:

 

2.2Performance Bonus.  Executive will be eligible to earn a performance bonus of
up to 50% of Executive’s Base Salary (the “Performance Bonus”) based upon such
corporate objectives and personal performance criteria as are established by the
Compensation Committee of the Board of Directors (the “Committee”).  The
achievement of and amount of the Performance Bonus as measured by the foregoing
criteria shall be determined by the Committee in its sole and absolute
discretion.  Executive must remain an active employee through the end of any
given Performance Bonus determination period.  No Performance Bonus will be paid
later than March 15 of the year following the year in which the Performance
Bonus was earned.

 

Capitalized terms not defined herein shall have the meanings given to them in
the Agreement. In all other respects the Agreement shall remain in full force
and effect.

This Amendment constitutes the complete, final and exclusive embodiment of the
entire agreement between Executive and the Company with regard to the provisions
contained herein.  This Amendment may not be modified or amended except in a
writing signed by both Executive and a duly authorized officer of the Company.







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the later of
the two dates set forth below.

 

 

 

 

 

Company

 

Executive

By:   

/s/ Jeffrey M. Nugent

 

/s/ Charles Hunier

 

Jeffrey M. Nugent

 

Charles Huiner

 

Printed Name

 

 

 

Chairman and Chief Executive Officer

 

February 7, 2017

 

Title

 

Date

 

February 7, 2017

 

 

 

Date

 

 

 



--------------------------------------------------------------------------------